Citation Nr: 0941958	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  06-38 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bipolar disorder, 
with hypomanic/manic episodes and mood disorder.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

3.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a paranoid personality disorder.

4.  Entitlement to service connection for right thumb pain.

5.  Entitlement to a compensable rating for residuals of 
transverse fractures of the second and third metatarsals of 
the right foot.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1969 to April 
1972 and from December 1973 to November 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2005 rating decision of the 
RO in Muskogee, Oklahoma, which denied a compensable rating 
for the right foot fracture residuals and service connection 
for PTSD and the right thumb disability and from a November 
2006 rating decision which, in relevant part, denied service 
connection for bipolar disorder and denied the petition to 
reopen a claim of service connection for a paranoid 
personality disorder.  

The appellant testified before the undersigned at an August 
2009 videoconference hearing.  A transcript has been 
associated with the file.  Evidence has been received 
subsequent to the final consideration of the claim by the RO.  
The appellant, through his representative, has waived RO 
consideration of that evidence.  The Board may consider the 
appeal.  38 C.F.R. § 20.1304.

The RO appears to have reopened and reconsidered the paranoid 
personality disorder claim in a February 2008 Supplemental 
Statement of the Case.  Regardless of the RO's decision to 
reopen the paranoid personality disorder claim, the Board is 
nevertheless required to address the issue of reopening to 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims). 

The petition to reopen a claim of service connection for a 
paranoid personality disorder, and service connection for 
bipolar disorder and PTSD are addressed in the REMAND portion 
of the decision below and are REMANDED to the Department of 
Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The appellant has withdrawn his appeal seeking a 
compensable rating for residuals of transverse fractures of 
the second and third metatarsals of the right foot.

2.  The appellant has withdrawn his appeal seeking service 
connection for right thumb pain.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal for a 
compensable rating for residuals of transverse fractures of 
the second and third metatarsals of the right foot by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  The criteria for withdrawal of a Substantive Appeal for 
service connection for right thumb pain by the appellant have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 20.202, 20.204 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the appellant's August 18, 2009 hearing before the 
undersigned, the appellant stated, with agreement from his 
attorney, that he wished to withdraw his claims for service 
connection for right thumb pain and a compensable rating for 
residuals of transverse fractures of the second and third 
metatarsals of the right foot.  The transcript has reduced 
that statement to writing.  VA regulation provides for the 
withdrawal of an appeal to the Board by the submission of a 
written request to that effect at any time before the Board 
promulgates a final decision on the matter in question.  See 
38 C.F.R. § 20.204(b) (2009); Hanson v. Brown, 9 Vet. App. 
29, 31 (1996) (When a claim is withdrawn by a veteran, it 
ceases to exist; it is no longer pending and it is not 
viable).

As of August 18, 2009, the Board had not yet issued a final 
decision on this case, therefore the appellant's withdrawal 
of this issue is valid.  The withdrawal of an appeal 
effectively creates a situation where there is no longer an 
allegation of error of fact or law with respect to the 
determination that had been previously appealed.  
Consequently, in such an instance, dismissal of the appeal is 
appropriate.  See 38 U.S.C.A. § 7105(d)(West 2002 & Supp. 
2009).

Because the appellant has clearly expressed his desire to 
terminate his appeal for these benefits, because he has done 
so in writing, and because the Board had not yet promulgated 
a decision on his appeal at the time of his request for 
withdrawal, the legal requirements for a proper withdrawal 
have been satisfied.  38 C.F.R. § 20.204(b).  Accordingly, 
further action by the Board on this particular matter is not 
appropriate and the appellant's appeal as to service 
connection for right thumb pain and a compensable rating for 
residuals of transverse fractures of the second and third 
metatarsals of the right foot should be dismissed.  38 
U.S.C.A. § 7105(d).


ORDER

The appeal for service connection for right thumb pain is 
dismissed.

The appeal for a compensable rating for residuals of 
transverse fractures of the second and third metatarsals of 
the right foot is dismissed.


REMAND

The Board must remand the petition to reopen a claim of 
service connection for a paranoid personality disorder, and 
the claims of service connection for bipolar disorder and 
PTSD.

The appellant brought a prior claim for service connection 
for a paranoid personality disorder in December 1982.  The 
claim was denied in a December 1982 rating decision, because 
"Paranoid personality is...not a disability under the law for 
which compensation is payable.  Condition existed prior to 
service and aggravation is not shown."  Notice of this 
decision with his appellate rights was mailed to the 
appellant's home in Lawton, OK, in January 1983.  He did not 
respond within one year.  The December 1982 decision is 
final.  38 U.S.C.A. §§ 7104, 7105.

The appellant's attorney has made extensive argument to the 
Board that the 1982 rating decision that denied service 
connection for a paranoid personality disorder was erroneous, 
on both the grounds of a misdiagnosis and failure to apply 
the presumption of soundness.  Challenges to a prior final 
denial are properly characterized as motions for revision 
based on clear and unmistakable error.  The Board stresses 
that such motions must be filed with the office which issued 
the decision, in this case, the RO.  The RO has not 
considered this matter in the first instance; it is not 
currently on appeal.  This raised CUE matter is inextricably 
intertwined with the petition to reopen.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  (The law also provides 
that when a determination on one issue could have a 
significant impact on the outcome of another issue, such 
issues are considered inextricably intertwined and VA is 
required to decide those issues together.)  On remand, the 
claim of CUE in the 1982 decision must be addressed by the 
RO.  If this decision remains adverse, the RO should 
readjudicate the petition to reopen.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The appellant's medical records indicate a current diagnosis 
of bipolar disorder.  The appellant's service treatment 
records show that he was given a probable diagnosis of a 
paranoid personality disorder in 1982.  It appears to be that 
the contention of the appellant that his bipolar disorder is 
the result of service.  The appellant was not provided a VA 
examination pursuant to his claims.  The Board concludes that 
an examination is warranted pursuant to VA's duty to assist.  
See McLendon, supra.

Similarly, the appellant has a present diagnosis of PTSD.  
This diagnosis has been related to service.  The stressor 
events have not been confirmed and the appellant is not in 
receipt of an award or decoration indicating combat.  Service 
connection for PTSD requires: medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
to the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV)); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2009).  

The Board may not grant service connection in the absence of 
confirmed stressors or awards or decorations indicating 
combat.  The appellant's representative argues that the 
appellant's Vietnam Cross of Gallantry with Palm, Vietnam 
Campaign Medals, Vietnam Service Medals, and an Air Assault 
Badge.  VA does not recognize these awards and decorations as 
indicative of combat.  M21-1MR, III.iv.4.H.29.c.  

The appellant has a variety of stressors that he has 
testified to and provided to a psychologist in the course of 
evaluation.  First, the appellant alleges that during his 
first tour in Vietnam he served in an aircraft maintenance 
unit with the 540th transportation company for eight to nine 
months in Qui Nhon, Vietnam, when he first arrived.  The 
appellant was then moved to another base called Dong Ba Thin, 
outside Cam Ranh Bay.  He states that part of the duties of 
the unit consisted of recovery downed helicopters and 
repairing them.  The aircraft would contain bloody clothes 
and equipment.  He states that the unit came under fire 
during these operations.  He states that the unit was 
attacked with chemical weapons, including nerve and CS gas, 
rockets, artillery and small arms fire at both bases.  At Cam 
Ranh Bay, the appellant states that the enemy would use 
satchel charges to destroy aircraft on the ground.  In 
interview with his psychologist, he has also stated that 
other helicopters were damaged or destroyed and those he knew 
killed aboard other helicopters during flights he took.  
Specifically, the appellant claims that, while stationed with 
the 498th Medical Company, another serviceman, D.R., was 
killed in a helicopter flying next to his.  This occurred 
during an evacuation from the field where four to five 
servicemen were killed.  From the description, D.R. was not 
assigned to the Medical Company, but to the 540th 
Transportation Company at the time of his death.  The 
appellant states that this occurred two day before his 
birthday, approximately October 1970.  During his second 
tour, the appellant testified that he came under fire 
repeatedly wherever he was, at his initial posting at Cam 
Ranh Bay and his later posting at Pleiku and Camp Holloway.  

None of the appellant's stressors have been corroborated by 
credible supporting evidence.  The appellant did not provide 
this information to the RO, so no search has been performed.  
The Board must remand to fulfill the duty to assist in 
searching for records in Federal possession.  An attempt 
should be made to verify the appellant's claimed stressors 
through the appropriate channels, to include the Joint 
Services Records Research Center (JSRRC).

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to verify the 
appellant's claimed stressor events in 
Vietnam by contacting the JSRRC or any 
other appropriate agency.  The stressor 
verification for the death of D.R., in 
approximately October 1970, should 
indicate the conditions surrounding the 
death and, because the appellant was 
assigned to a different unit at the time, 
that the appellant was or could have been 
present.

2.  After obtaining the above evidence, to 
the extent available, schedule the 
appellant for VA examinations to determine 
(1) the diagnosis of any psychiatric 
disorders which may be present, and (2) 
whether any such psychiatric disorder is 
as likely as not etiologically related to 
the inservice complaints as the appellant 
separated from service.  In addition, the 
examiner should also indicate whether the 
paranoid personality disorder was (1) a 
valid diagnosis, (2) plausible based on 
the symptoms as reported in the record, 
(3) a possible misdiagnosis based on the 
appellant's current symptomatology.

The entire claims folder and a copy of 
this REMAND must be made available to the 
physician.  All indicated studies should 
be conducted, and the results reviewed 
before the final opinion.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

3.  The RO should review the claim 
regarding CUE in a 1982 RO decision (i.e. 
service connection for a paranoid 
personality disorder). 

4.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


